DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 16-19, 21, 23-28, and 30-38 remain pending. 
(b) Claims 1-15, 20, 22, and 29 are canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 02/01/2021. The Applicant’s claims 16-38 remain pending. The Applicant amends claims 16, 31, and 35. The Applicant cancels claims 1-15, 20, 22, and 29. The Applicant adds claims 36-38.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claims 16-19, 21, 23-28, and 30-38 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the references cited below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19, 21, 24-28, 30-32, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Peel et al. U.S. P.G. Publication 2015/0120089 (hereinafter, Peel), in view of Nemec et al. U.S. P.G. Publication 2015/0338849 (hereinafter, Nemec), in further view of Dadoosh et al. U.S. P.G. Publication 2015/0321722 (hereinafter, Dadoosh)
Regarding Claim 16, Peel teaches a personal mobility vehicle (a personal mobility vehicle, Peel, Paragraph 0032), comprising: 
-a plurality of alternative demountable bodies (a plurality of mounting positions for a plurality of instruments, Peel, Figure 4 and Paragraphs 0023 and 0010);
-a frame comprising releasable anchor points for retaining the plurality of alternative bodies on the frame one at a time (docking station consisting of a frame which can include releasable anchor points for holding the various instruments, Peel, Paragraph 0036); and
-a control unit configured to control a steering function of the personal mobility vehicle (vehicle operation instrument (i.e., a control unit) for controlling the vehicle, such as the steering function, Peel, Paragraphs 0034-0036), …
It shall be noted that Peel teaches receiving driving commands (e.g., forward, backwards, left, right) from the smart device (Peel, Paragraphs 0034-0036 and 0057). Moreover, Peel teaches a control unit which includes an authorization feature to ensure only authorized personal have access to the vehicle (Peel, Paragraphs 0064-0065 and 0032 and Figure 1).
 	However, Peel does not specifically teach the personal mobility vehicle of Peel to include the control unit is configured to recognize at least one authorized personal smart device the control unit is configured to receive route information from the at least one authorized personal smart device, and wherein the control unit is configured to at least semi-autonomously control the personal mobility vehicle based on the route information.
	Nemec teaches a vehicle system, wherein the vehicle receives route information from the end user (i.e., desired destination) and achieves traveling the route in a semi-(Nemec, Paragraphs 0054 and 0066). Moreover, Nemec teaches the end user may enter the route information via a smart device, such as a phone (Nemec, Paragraphs 0047). Additionally, Nemec teaches the control unit determining the authentication of a smart device (Nemec, Paragraphs 0086 and 0074 and Figures 9A-B).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the personal mobility vehicle of Peel to include the control unit is configured to recognize at least one authorized personal smart device the control unit is configured to receive route information from the at least one authorized personal smart device, and wherein the control unit is configured to at least semi-autonomously control the personal mobility vehicle based on the route information as taught by Nemec. 
	It would have been obvious because having a semiautonomous vehicle controlled via a smart device allows for the vehicle not to require a human driver, thus allowing the vehicle to travel and pick up passengers and deliver them to a destination by the vehicle’s self (Nemec, Paragraph 0002). Moreover, it allows the semiautonomous vehicle to authenticate the correct passengers or drivers into the vehicle, thus ensuring only the correct passengers enter the vehicle (Nemec, Paragraph 0086).
	Moreover, Peel and Nemec do not teach the vehicle to include that the personal mobility vehicle is adapted to be folded when not in use.
	Dadoosh teaches a personal mobility vehicle, wherein the vehicle can be folded when not in use (Dadoosh, Paragraphs 0024-0026).

	It would have been obvious because having a foldable mobility vehicle allows for easy storage and overall design (Dadoosh, Paragraphs 0025 and 0039).
Regarding Claim 17, Peel, as modified, teaches the personal mobility vehicle of claim 16, further comprising a holder for retaining the at least one authorized personal smart device (smart device able to dock into the vehicle, Peel, Paragraph 0036 and Figure 2).
Regarding Claim 18, Peel, as modified, teaches the personal mobility vehicle of claim 17, wherein the holder comprises a charging connection configured to charge the at least one authorized personal smart device (electrical connection in docking station to charge the device, Peel, Paragraph 0036 and Figure 2).
Regarding Claim 19, Peel, as modified, teaches the personal mobility vehicle of claim 18, wherein the charging connection is configured to automatically connect the at least one authorized personal smart device to a source of electrical power when the at least one authorized personal smart device is docked in the holder (electrical connection in direct connection with the smart device when docked, Peel, Paragraph 0036 and Figure 2).
Regarding Claim 21, Peel, as modified, teaches the personal mobility vehicle of claim 16, wherein the control unit is configured to connect wirelessly to the at least one authorized personal smart device (connecting to the smart device wirelessly, Peel, Paragraphs 0016, 0040)
Regarding Claim 24, Peel, as modified, teaches the personal mobility vehicle of claim 21.
	Peel does not specifically teach the personal mobility vehicle to include the control unit is configured to record information associated with the at least one authorized personal smart device, and wherein the control unit is configured to store the information associated with the at least one authorized personal smart device in a memory.
	Nemec teaches a control unit, which includes storing information via memory, wherein the information may include authorized personal information (Nemec, Paragraphs 0086 and 0026-0027).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the personal mobility vehicle of Peel to include the control unit is configured to record information associated with the at least one authorized personal smart device, and wherein the control unit is configured to store the information associated with the at least one authorized personal smart device in a memory as taught by Nemec. 
	It would have been obvious because storing information ensures the control unit may access the information quickly (Nemec, Paragraphs 0026-0027).
Regarding Claim 25, Peel, as modified, teaches the personal mobility vehicle of claim 21.
	Peel does not specifically teach the personal mobility vehicle to include the control unit is configured to record details of one or more journeys taken by the personal mobility vehicle and information associated with the at least one authorized personal smart device that is connected to the personal mobility vehicle during the one or more journeys.
	Nemec teaches the control unit to include memory for storing information (Nemec, Paragraphs 0026-0027). Moreover, Nemec teaches receiving route information and storing details of the route taken into memory (Nemec, Paragraphs 0054, 0038, and 0066). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the personal mobility vehicle of Peel to include the control unit is configured to record details of one or more journeys taken by the personal mobility vehicle and information associated with the at least one authorized personal smart device that is connected to the personal mobility vehicle during the one or more journeys as taught by Nemec.
	It would have been obvious because recording data during the route allows the information to be processed by computing devices both in real time and post analysis (Nemec, Paragraphs 0038-0039).
Regarding Claim 26, Peel, as modified, teaches the personal mobility vehicle of claim 16, wherein the control unit is configured to control a drive motor of the personal mobility vehicle (receiving driving commands (e.g., forward, backwards, left, right) from the smart device (Peel, Paragraphs 0034-0036 and 0057).
Regarding Claim 27, Peel, as modified, teaches the personal mobility vehicle of claim 16.
	Peel does not teach the personal mobility vehicle to include the control unit is configured to control a maximum speed of the personal mobility vehicle dependent on location data provided to the control unit by the at least one authorized personal smart device.
	Nemec the use of a control device, wherein the control device can set a speed based on the known location of the vehicle and the speed limit of the location (Nemec, Paragraphs 0033-0040). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the personal mobility vehicle of Peel to include the control unit is configured to control a maximum speed of the personal mobility vehicle dependent on location data provided to the control unit by the at least one authorized personal smart device as taught by Nemec.
	It would have been obvious to modify because having the control device control direction and the speed of the vehicle allows for the vehicle to operate safely autonomously via navigation and map information (Nemec, Paragraph 0039). 
Regarding Claim 28, Peel, as modified, teaches the personal mobility vehicle of claim 16, further comprising at least one sensor in communication with the control unit, wherein the control unit is configured to send data from the at least one sensor to the at least one authorized personal smart device during a journey of the personal mobility vehicle (sending one or more sensor’s data to a control unit (e.g., sensor data displayed on the control unit), Peel, Paragraphs 0034-0036)… 
	Peel does not teach the personal mobility vehicle to include the data is stored by the at least one authorized personal smart device.
(Nemec, Paragraphs 0033, 0047-0054, and 0066).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the personal mobility vehicle of Peel to include   the data is stored by the at least one authorized personal smart device as taught by Nemec.
	It would have been obvious because storing information allows saving of data, such as sensor data based on location for quick access or for when no network is present (Nemec, Paragraphs 0033, 0050-0054, and 0076).
Regarding Claim 30, Peel, as modified, teaches the personal mobility vehicle of claim 28, wherein the at least one sensor comprises a camera and the data from the camera comprises video footage of the journey (camera to record video data, such as when the vehicle is in operation (i.e., journey), Peel, Paragraph 0039 and Figures 1 and 2).
Regarding Claim 31, Peel teaches a method, comprising: 
-… a control unit of a personal mobility vehicle (vehicle operation instrument (i.e., a control unit) for controlling the vehicle, such as the steering function, Peel, Paragraphs 0034-0036) …
-wherein the personal mobility vehicle includes a plurality of alternative demountable bodies (a plurality of mounting positions for a plurality of instruments, Peel, Figure 4 and Paragraphs 0023 and 0010), and a frame comprising realae3able anchor points for retaining, one at a time, the plurality of alternative bodies on the frame (docking station consisting of a frame which can include releasable anchor points for holding the various instruments, Peel, Paragraph 0036) …
It shall be noted that Peel teaches receiving driving commands (e.g., forward, backwards, left, right) from the smart device (Peel, Paragraphs 0034-0036 and 0057). Moreover, Peel teaches a control unit which includes an authorization feature to ensure only authorized personal have access to the vehicle (Peel, Paragraphs 0064-0065 and 0032 and Figure 1).
	However, Peel does not specifically teach the method to include detecting, by a control unit of a personal mobility vehicle, at least one authorized personal smart device, receiving, by the control unit, route information from the at least one authorized personal smart device, and semi-autonomously steering, by the control unit and based on the route information, the personal mobility vehicle.
	Nemec teaches a vehicle system, wherein the vehicle receives route information from the end user (i.e., desired destination) and achieves traveling the route in a semi-autonomous manner (Nemec, Paragraphs 0054 and 0066). Moreover, Nemec teaches the end user may enter the route information via a smart device, such as a phone (Nemec, Paragraphs 0047). Additionally, Nemec teaches the control unit determining the authentication of a smart device (Nemec, Paragraphs 0086 and 0074 and Figures 9A-B).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Peel to include detecting, by a control unit of a personal mobility vehicle, at least one authorized personal smart device, receiving, by the control unit, route information from the at least 
It would have been obvious because having a semiautonomous vehicle controlled via a smart device allows for the vehicle not to require a human driver, thus allowing the vehicle to travel and pick up passengers and deliver them to a destination by the vehicle’s self (Nemec, Paragraph 0002). Moreover, it allows the semiautonomous vehicle to authenticate the correct passengers or drivers into the vehicle, thus ensuring only the correct passengers enter the vehicle (Nemec, Paragraph 0086).
Moreover, Peel and Nemec do not teach the method to include that the personal mobility vehicle is adapted to be folded when not in use.
	Dadoosh teaches a personal mobility vehicle, wherein the vehicle can be folded when not in use (Dadoosh, Paragraphs 0024-0026).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Peel to include the personal mobility vehicle is adapted to be folded when not in use as taught by Dadoosh.
	It would have been obvious because having a foldable mobility vehicle allows for easy storage and overall design (Dadoosh, Paragraphs 0025 and 0039).
Regarding Claim 32
Regarding Claim 34, the applicant’s claim has similar limitations to claims 24 and 25 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claims 24 and 25.
Regarding Claim 35, Peel teaches a system, comprising: 
-a plurality of alternative demountable bodies (a plurality of mounting positions for a plurality of instruments, Peel, Figure 4 and Paragraphs 0023 and 0010);
-a frame comprising releasable anchor points for retaining the plurality of alternative bodies on the frame one at a time (docking station consisting of a frame which can include releasable anchor points for holding the various instruments, Peel, Paragraph 0036); and
-a personal mobility vehicle (a personal mobility vehicle, Peel, Paragraph 0032); 
-a holder on the personal mobility vehicle (smart device able to dock into the vehicle, Peel, Paragraph 0036 and Figure 2) …
It shall be noted that Peel teaches receiving driving commands (e.g., forward, backwards, left, right) from the smart device (Peel, Paragraphs 0034-0036 and 0057). Moreover, Peel teaches a control unit which includes an authorization feature to ensure only authorized personal have access to the vehicle (Peel, Paragraphs 0064-0065 and 0032 and Figure 1).
	However, Peel does not specifically teach the system to include retain[ing] at least one authorized personal smart device; and a control unit configured to: control a steering function of the personal mobility vehicle, recognize the at least one authorized personal smart device, receive route information from the at least one authorized personal smart device, and autonomously or semi-autonomously control the personal mobility vehicle based on the route information.
Nemec teaches a vehicle system, wherein the vehicle receives route information from the end user (i.e., desired destination) and achieves traveling the route in a semi-autonomous manner (Nemec, Paragraphs 0054 and 0066). Moreover, Nemec teaches the end user may enter the route information via a smart device, such as a phone (Nemec, Paragraphs 0047). Additionally, Nemec teaches the control unit determining the authentication of a smart device (Nemec, Paragraphs 0086 and 0074 and Figures 9A-B).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system to include retain[ing] at least one authorized personal smart device; and a control unit configured to: control a steering function of the personal mobility vehicle, recognize the at least one authorized personal smart device, receive route information from the at least one authorized personal smart device, and autonomously or semi-autonomously control the personal mobility vehicle based on the route information as taught by Nemec.
It would have been obvious because having a semiautonomous vehicle controlled via a smart device allows for the vehicle not to require a human driver, thus allowing the vehicle to travel and pick up passengers and deliver them to a destination by the vehicle’s self (Nemec, Paragraph 0002). Moreover, it allows the semiautonomous vehicle to authenticate the correct passengers or drivers into the vehicle, thus ensuring only the correct passengers enter the vehicle (Nemec, Paragraph 0086).
the personal mobility vehicle is adapted to be folded when not in use.
	Dadoosh teaches a personal mobility vehicle, wherein the vehicle can be folded when not in use (Dadoosh, Paragraphs 0024-0026).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Peel to include the personal mobility vehicle is adapted to be folded when not in use as taught by Dadoosh.
	It would have been obvious because having a foldable mobility vehicle allows for easy storage and overall design (Dadoosh, Paragraphs 0025 and 0039).
Regarding Claim 36, Peel, as modified, teaches a system the personal mobility vehicle of claim 16.
	Peel does not teach the system to include the alternative demountable bodies comprise at least two of a baby seat, a shopping basket, a bassinette and a demountable cargo body.
	Dadoosh teaches a personal mobility device containing a storage pouch, the storage pouch can be a shopping basket and demountable cargo (Dadoosh, Paragraph 0049 and Figure 2A).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Peel to include the alternative demountable bodies comprise at least two of a baby seat, a shopping basket, a bassinette and a demountable cargo body as taught by Dadoosh.
	It would have been obvious because having a storage pouch allows for an end user to travel carrying additional desired items (Dadoosh, Paragraph 0049)
Regarding Claim 37, Peel, as modified, teaches the personal mobility vehicle of claim 17.
	Peel does not teach the vehicle to include the holder is provided on a handlebar member of the personal mobility vehicle.
	Dadoosh teaches a handlebar for the personal mobility device (Dadoosh, Paragraph 0049 and Figure 2A).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Peel to include the holder is provided on a handlebar member of the personal mobility vehicle as taught by Dadoosh.
	It would have been obvious because having a handle bar allows for easier maneuverability (Dadoosh, Paragraph 0049).
Regarding Claim 38, Peel, as modified, teaches the personal mobility vehicle of claim 16.
	Peel does not teach the vehicle to include the frame is adaptable to be folded from a first configuration into a second configuration.
	Dadoosh teaches a personal mobility vehicle, wherein the vehicle can be folded when not in use (i.e., a first and second configuration) (Dadoosh, Paragraphs 0024-0026).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Peel to include the frame is adaptable to be folded from a first configuration into a second configuration as taught by Dadoosh.
(Dadoosh, Paragraphs 0025 and 0039).

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Peel et al. U.S. P.G. Publication 2015/0120089 (hereinafter, Peel), in view of Nemec et al. U.S. P.G. Publication 2015/0338849 (hereinafter, Nemec), in further view of Dadoosh et al. U.S. P.G. Publication 2015/0321722 (hereinafter, Dadoosh), in further view of Skelton U.S. P.G. Publication 2013/0151111 (hereinafter, Skelton).
Regarding Claim 23, Peel, as modified, teaches the personal mobility vehicle of claim 17.
	Peel does not teach the personal mobility vehicle to include the control unit is configured to disable the personal mobility vehicle until the at least one authorized personal smart device is docked in the holder.
	Skelton teaches preventing the starting of the vehicle until a driver’s mobile device is coupled to the vehicle (i.e., disabling the starting of the vehicle) (Skelton, Paragraph 0068).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the personal mobility vehicle of Peel to include the control unit is configured to disable the personal mobility vehicle (as taught by Skelton) until the at least one authorized personal smart device (as taught by Nemec) is docked in the holder (as taught by Peel and Skelton).
(Skelton, Paragraph 0068).
Regarding Claim 33, the applicant’s claim has similar limitations to claim 23 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667